Citation Nr: 0309556	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for residuals of an 
injury of the right eye.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a thoracic spine disability.  

4.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1958 to October 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2001, and again in January 2002, this case was 
remanded to the RO for additional development.  While the 
case was in remand status, the RO granted service connection 
for a respiratory condition, assigned a separate 10 percent 
evaluation for a thoracic spine disability and assigned a 40 
percent evaluation for a lumbar spine disability.  The 
separate rating was effective from the date of initial grant 
of service connection.  Despite this action by the RO, the 
claims of higher ratings for these disabilities remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).  The case has been returned 
to the Board and is ready for further review. 

In December 2001, the veteran appeared before the undersigned 
Veterans Law Judge, and gave testimony in support of his 
claim.  

This decision will address the issues of entitlement to 
service connection for a heart disability and for residuals 
of an injury of the right eye.  The issues that remain on 
appeal will be addressed in the remand that follows this 
decision.  


FINDIINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  An irregular EKG was noted in service in March 1974; at 
separation in August 1978, an EKG was normal.  A heart 
disability was initially clinically demonstrated in 1995.  A 
heart disability has not been shown to be related to the 
veteran's service.  

3.  During service in 1965, the veteran was treated for 
welding burns of the eyes, and post service there is evidence 
of right eye injury beginning in 1982.  Claimed residuals of 
an injury to the right eye have not been shown to be related 
to the veteran's service. 


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by 
active service; nor may a heart condition be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002).  

2.  Residuals of a right eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would be 
retrieved by the Secretary in a March 2002 letter from the RO.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in March 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed. 

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease  incurred in service, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  If 
a heart disability is manifested to a compensable degree 
within the first post service year, service connection will 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The veteran's service medical records show that at enlistment 
in October 1958, the veteran's heart and his eyes were 
normal.  In March 1974, an irregular EKG was noted to be 
probably normal.  In June 1965, the veteran was treated for 
painful eyes due to welding burns.  At retirement in August 
1978, an EKC was normal.  His blood pressure was 110/80, and 
clinical evaluation of the heart was normal.  Examination of 
the eyes showed corrected vision to be 20/20 bilaterally.  

Records from Wright-Patterson Air Force Base show that the 
veteran had an abnormal EKG in October 1994.  In September 
1995, he was hospitalized for congestive heart failure, and 
he underwent a cardiac catherization.  The records also show 
that in January 1982, the veteran injured his right eye area 
when a battery exploded near his face.  He reported having 
irritation and burning of both eyes.  The eyes were 
irrigated.  The impression was, irritation and mild 
inflammation of the conjunctivae of both eyes.  In May 1983, 
he reported getting sawdust in the right eye.  He left 
without being seen.   

The veteran was afforded a VA examination in June 1998, which 
provided diagnoses regarding the veteran's heart problems.  
These included dilated cardiomyopathy; impaired systolic 
function at 15% ejection fraction; mitral regurgitation; 
pulmonary hypertension; anterior infarct, age undetermined 
per EKG; CAD; and cardiomegaly with heart failure per chest 
X-ray.  No opinion was provided as to the possible etiology 
of the diagnoses.  No disability of the right eye was 
determined at that time. The veteran was noted to require 
glasses due to a decrease in visual acuity.

The veteran submitted a letter from a private examiner, dated 
in February 1999.  The physician noted that the veteran had 
been admitted to the WPAFB hospital for treatment of 
congestive heart failure in November 1998.  It was stated 
that the veteran underwent an extensive evaluation.  He also 
opined that the veteran's heart illness "may have initially 
begun while on active duty in the Air Force, but a direct 
relationship between his Air Force duties and his illness has 
not been established." 

In August 1999, the veteran testified at a personal hearing 
at the RO.  He reported that he believed that his heart 
problem began in service and worsened thereafter.  He stated 
that he had trauma to his eyes in service and that he burned 
his eyes welding while in Korea. He stated that now his eyes 
water and are sensitive to light.  A complete transcript is 
of record.  

In December 2001, the veteran testified before the 
undersigned Veterans Law Judge and reported that he would get 
out of breath in service, and that he was currently taking 
heart medication.  He stated that he injured his right eye in 
service when he was welding and a piece of metal went into 
his eye.  He reported that he now has scar tissue in the eye 
and itching.  A complete transcript is of record.  

In a December 2001 letter a physician from Wright-Patterson 
Air Force Base reported that the veteran had dilated 
cardiomyopathy, idiopathic, but possible due to chronic 
alcohol abuse.  

In April 2002, the veteran was examined by VA.  The claims 
file was reviewed.  The examiner reported that he discussed 
the March 1974 EKG that was taken during service with a 
cardiologist.  The cardiologist was noted to opine that this 
was very soft criteria of LVH and that with no other evidence 
of cardiac problems, was not significant.  The historical 
medical records were reviewed and discussed.  It was stated 
that there was not evidence of cardiac disease in service, 
but that there was evidence of alcohol abuse which started in 
service, and continued after service, and this led to the 
dilated cardiomyopathy that the veteran currently has.  The 
examiner diagnosed dilated cardiomyopathy, LVEF 35% to 45%.  
The examiner commented that a review of the record did not 
show any heart disease in service, but that it did show 
alcohol abuse which continued and is likely as not the cause 
of his dilated cardiomyopathy.  

On VA eye examination in April 2002, the examiner noted that 
she reviewed the medical records, including the service 
medical records and treatment records after service.  The 
veteran's eyes were examined.  The examiner found his right 
eye vision to be 20/200 near and 20/40 far, uncorrected and 
20/25 near and 20/20 far, corrected.  There was 
dermatochalasis of both eyes and mild pinguecula of both eyes 
with no apparent penetrating foreign body, both eyes.  The 
examiner found that there was no evidence of ocular injury 
secondary to trauma, both eyes.  



A Heart Disability 

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical opinion 
over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement." 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 

The record shows that the veteran had an irregular EKG in 
service and has currently been diagnosed with a heart 
disability.  In order for the veteran to prevail, a nexus 
between his military service and his current disability must 
be provided.  The Board notes that a private examiner stated 
in February 1999 that the veteran's heart disability may have 
begun while in service (emphasis added).  The statement was 
qualified when the examiner went on to say that a direct 
relationship had not been established.  The Board gives 
little probative value to this opinion since it is 
speculative on this issue.  38 C.F.R. § 3.102 (2002) provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and a number of The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") cases have provided additional 
guidance as to this aspect of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  

Conversely, a VA examiner has stated that there is no 
relationship between the veteran's service and his current 
heart disability.  In arriving at this determination, the 
examiner reviewed the veteran's records, examined the veteran 
and provided rationale for his conclusion.  It is noted that 
he also consulted a cardiologist regarding the veteran's 
history.  The Board finds that this opinion is probative of 
the issue and is given more evidentiary weight.   

It is noted that the April 2002 examiner attributed the 
current heart disability to alcohol abuse which was noted in 
service.  As well, a physician from Wright-Patterson Air 
Force Base has stated that the veteran's current heart 
disability could possibly be due to chronic alcohol abuse.  
In this regard, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, amended former 38 U.S.C.A. 
§§310 and 331 (now redesignated as §§ 1110 and 1131) to 
prohibit, effective for claims filed after October 31, 1990, 
payment of compensation for any disability that is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  Also amended was 38 U.S.C.A. § 105(a) to provide 
that, effective for claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.  

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs. 38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran. Alcohol abuse is defined as 
"the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user...." 38 C.F.R. § 3.301(d). 38 C.F.R. § 
3.1(m) was amended to provide that the term "in the line of 
duty" excludes any injury or disease that was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, that was a result of his or her abuse 
of alcohol or drugs.

As the preponderance of the evidence is against the claim, 
service connection must be denied.  

Residuals of an Injury of the Right Eye

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Although the evidence does reflect treatment in service for 
welding burns of the eyes, there is no current diagnosis of a 
chronic disability as a residual of that treatment.  The most 
recent VA examiner reported that there was no evidence of 
injury to the eye.  As there is no competent medical evidence 
of any currently diagnosed condition there is no current 
disability for which service connection might be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a heart disability is denied.  

Service connection for residuals of a right eye injury is 
denied.  


REMAND

The veteran's thoracic back disability has been separated 
from his lumbar spine disability.  The thoracic spine is 
rated under DC 5291, and is evaluated as 10 percent 
disabling.  This is the maximum allowable under DC 5291.  
However, on VA examination in April 2003, X-rays showed 
discal deterioration in almost all thoracic levels.  The 
veteran's lumbar spine disability is rated as 40 percent 
disabling under DC 5292.  This is also the maximum allowable 
under that code.  The most recent VA examination included X-
rays which showed multi level discal deterioration.  DC 5293 
is potentially applicable in this case.  The veteran has 
complained of pain radiating into his right hip.  The veteran 
has not undergone a neurological examination regarding his 
back disabilities.  


Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  The RO should schedule the 
veteran for VA orthopedic and 
neurological examinations to 
evaluate his thoracic and lumbar 
spine disabilities.  The veteran 
must be informed of the potential 
consequences of his failure to 
report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  (When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the 
examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied. 38 C.F.R. 
§ 3.655(b)).  

All indicated tests and studies 
should be conducted.  Range of 
motion of the thoracic and lumbar 
spines must be reported in degrees.  

The neurological examiner should 
indicate if there is pronounced 
intervertebral disc syndrome with 
persistent symptoms compatible with 
sciatic neuropathy (i.e., with 
characteristic pain and demonstrable 
muscle spasm and an absent ankle 
jerk or other neurological findings 
appropriate to the site of the 
diseased disc) and little 
intermittent relief.  The examiner 
should also note if the veteran has 
incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  

The examiners must be provided with 
the claims file, and must indicate 
in the examination reports that this 
has been accomplished.  

  Complete rationale must be 
provided for all opinions rendered 
and conclusions drawn.  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand and if 
they are not, the RO should 
implement corrective procedures.  
The RO is advised that where the 
remand orders of the Board are not 
complied with, the Board errs as a 
matter of law when it fails to 
ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The 
RO should then undertake any other 
action required to comply with the 
notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.


 
If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case issued, and provide the veteran and his 
representative with an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



